Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197895 (Chen) in view of US 2007/0096814 (Chiu).
	For claim 1, Chen figure 1A teaches a logic gate (NOR 74) for an adaptive voltage scaling monitor (see, e.g., para [0015], “FIG. 1A illustrates an example OCS… that can be used with an adaptive voltage scaling system…”), the logic gate comprising:
a first N-type metal-oxide semiconductor (NMOS) component (figure 1B, NOR 76’, 132.  It would be obvious to have the same structure for all the NORs in figure 1A);
a second NMOS component (NMOS 131);
a first P-type metal-oxide semiconductor (PMOS 123);

a first input directly (output of 72) coupled to gates associated with the first NMOS component and gates associated with the first PMOS component; and
a second input directly (EN2) coupled to gates associated with the second NMOS component and gates associated with the second PMOS component,
wherein the first NMOS component, the second NMOS component, the first PMOS component, and the second PMOS component are arranged to provide an inverting output (a NOR inverts its input),
wherein the size of the first NMOS component is greater than or less than the size of the first PMOS component to provide an imbalance between the a drive strength of the first NMOS component and a-the first PMOS component, (see, e.g., para [0012], “The combination of these factors enables a higher (larger) OCS guardband, which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND. For example, by tuning the size of the PMOS device(s) in the disclosed pull down path for OCS NOR or the size of the NMOS device(s) in the disclosed pull up path for OCS NAND, the sensitivity of the OCS can be designed to be set to a desired value. Through an optional second serial connected PMOS for NOR-based OCS or serial connected NMOS for NAND-based OCS in the disclosed discharge/charge path, the PMOS pull down path for OCS NOR and/or the NMOS pull up path for OCS NAND can also be shut off.”), and
wherein the imbalance is operable to cause a switching delay of the logic gate to be primarily dependent on one of the first NMOS component or the first PMOS component (see, e.g., para [0040], “The discharge current drawn by the discharge path 
However, Chen is silent as to how to adjust its MOSFETs’ size.
Nevertheless, Chiu teaches adjusting the size of a MOSFET by the number of fingers (see e.g., para [0041]; para [0044], “...finely by adjusting size (fingers) of the transistors...”).
Given Chiu, it would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the MOSFETs of Chen by changing the number of fingers for the purpose of making the driver strength of a MOSFET dynamic.
For claim 5, Chen further teaches that the logic gate is a NOR gate.
	For claim 1, Chen figure 1A teaches a logic gate (52) for an adaptive voltage scaling monitor (see, e.g., para [0015], “FIG. 1A illustrates an example OCS… that can be used with an adaptive voltage scaling system…”), the logic gate comprising:
a first N-type metal-oxide semiconductor (NMOS) component (Figure 2C, NAND 206, NMOSFET 232)
a second NMOS component (233);
a first P-type metal-oxide semiconductor (PMOS 222);
a second PMOS component (PMOS 221);

a second input directly (EN1) coupled to gates associated with the second NMOS component and gates associated with the second PMOS component,
wherein the first NMOS component, the second NMOS component, the first PMOS component, and the second PMOS component are arranged to provide an inverting output (a NAND will invert its input),
wherein the size of the first NMOS component is greater than or less than the size of the first PMOS component to provide an imbalance between the a drive strength of the first NMOS component and a-the first PMOS component, (see, e.g., para [0012], “The combination of these factors enables a higher (larger) OCS guardband, which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND. For example, by tuning the size of the PMOS device(s) in the disclosed pull down path for OCS NOR or the size of the NMOS device(s) in the disclosed pull up path for OCS NAND, the sensitivity of the OCS can be designed to be set to a desired value. Through an optional second serial connected PMOS for NOR-based OCS or serial connected NMOS for NAND-based OCS in the disclosed discharge/charge path, the PMOS pull down path for OCS NOR and/or the NMOS pull up path for OCS NAND can also be shut off.”), and
wherein the imbalance is operable to cause a switching delay of the logic gate to be primarily dependent on one of the first NMOS component or the first PMOS component (see, e.g., para [0040], “The discharge current drawn by the discharge path 
However, Chen is silent as to how to adjust its MOSFETs’ size.
Nevertheless, Chiu teaches adjusting the size of a MOSFET by the number of fingers (see e.g., para [0041]; para [0044], “...finely by adjusting size (fingers) of the transistors...”).
Given Chiu, it would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the MOSFETs of Chen by changing the number of fingers for the purpose of making the driver strength of a MOSFET dynamic.
For claim 2, Chen further teaches that the logic gate is a NAND gate.
For claim 8, Chen figure 1A further teaches a delay monitor for adaptive voltage scaling, the delay monitor comprising:
a first set of logic gates (the NORs) as claimed in claim 1; and
a second set of logic gates (the NANDs) as claimed in claim 1.
For claim 9, Chen further teaches the switching delay of the first set is primarily dependent on the respective NMOS components of the first set being weaker than the respective PMOS components thereof (see figure 1B for the NOR gate).
For claim 10, Chen further teaches the switching delay of the second set is primarily dependent on the respective PMOS components of the second set being weaker than the respective NMOS components thereof (see figure 2C for the NAND gate).
For claim 11, Chen teaches the first set of logic gates are configured as a first ring oscillator (ring oscillator 70).

For claim 16, Chen teaches a method of adaptive voltage scaling for an integrated circuit, the method comprising:
monitoring, with a delay monitor as claimed in claim 8, a performance characteristic of PMOS and NMOS components on the integrated circuit (see, e.g., para [0007], figure 4);
setting a supply voltage at the integrated circuit in response to the monitored performance characteristic (see, e.g., figure 4).
For claim 17, Chen further teaches the performance characteristic comprises at least one of: a switching delay and frequency (see, e.g., para [0008], “The RO frequency is measured as an indicator of the circuit’s performance.”).
For claim 18, Chen further teaches monitoring the performance characteristic comprises measuring the time for the pull-down transitions of first NUOS components of a first set of logic gates (see, e.g., para [0012], “which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND.”).
For claim 19, Chen further teaches monitoring the performance characteristic comprises measuring the time for the pull-up transitions of first PMOS components of a second set of logic gates (see, e.g., para [0012], “which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/ar pull up path for OCS including NAND.”).

For claim 21, Chen further teaches selling a supply voltage comprises:
adjusting the supply voltage to maintain the specified performance characteristic (see, 6.g., para (0032) "the adaptive voltage controller controlling V.sub.DD for the ring oscillator 50 and the ring oscillator 70 by setting V.sub.DD based on the ring oscillator 50 and/or the ring oscillator 70 to achieve the target frequency..."}.
For claim 22, Chen further leaches each logic gate in the first set of logic gates comprises a NAND gate, and each logic gate in the second set of logic gales comprises a NAND gate (50 is NAND gates).
For claim 23, Chen further teaches each logic gate in the first set of logic gates comprises a NAND gate, and each logic gate in the second set of logic gates comprises a NAND gate (50 is NAND gates).
For claim 24, Chen further teaches that the second input is directly coupled to gates associated with the second NMOS component of the logic gate and gates associated with the second PMOS component of the same logic gate (all components are of the same NAND or NOR gate).
For claim 15, Chen further teaches the second input is directly coupled to gates associated with the second NMOS component of the logic gate and gates associated with the second PMOS component of the same logic gate (all components are of the same NAND or NOR gate).

Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive. With respect to the argument that Chen teaches away from changing sizes, that is not true because the prior art portion of Chen explicitly discloses the sizing being well known. Even though Chen has an improvement over the sizing in the prior art, that is not to say that the prior art does not disclose a difference in sizing.
With respect to the arguments concerning the prior art, they are now moot given the new interpretation of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842